Robinson, J.
The facts stated in the petition are substantially as follows: The plaintiff is an incorporated town of Linn county, and the defendants are members of the board of supervisors of that county. In October, 1898, Sarah M. Haas, a resident of the *110town of Central City, died testate, and William Haas was appointed executor of her estate. That included money, notes and other personal property of the value of five thousand dollars. In February, 1894, the executor listed that property for taxation in the town of Central City, and it was duly assessed and returned to the county auditor for taxation, and was taxed the sum of one hundred and sixty-eight dollars, of which twenty-five dollars were levied for the benefit of the plaintiff. When the assessment was made, the executor did not reside in Central City, but in the township of Maine; and in April. 1895, he filed a petition with the board of supervisors of Linn county, in which were stated the facts in regard to the residence of the decedent, the assessment of her personal property, and his own residence when the assessment was made, and asked the board to correct the assessment, to ascertain the amount of taxes which would have been due had the property been assessed in Maine township, and to refund to him the amount paid for the benefit of the district embraced in the incorporated town of Central City. The board of supervisors, without notice to, or appearance by the plaintiff, ordered the county treasurer to transfer the assessment from Central City to Maine township, and that a rebate of twenty-five dollars be paid to the executor from the corporation tax of Central City, and fifteen dollars from the funds of the Central City district. The remainder of the district tax of fifty dollars was transferred to the district township of Maine. The petition alleges that the board of supervisors exceeded its jurisdiction, and acted illegally in directing the treasurer to transfer the taxes and funds from the plaintiff to the township of Maine, and in rebating and directing the treasurer to refund to the executor the sum of twenty-five dollars. The petition asks that the defendants be *111required to certify their proceedings with reference to the transfer and rebate of funds to the executor, and the decision and order of the board of supervisors thereon, and that the proceedings be annulled and set aside, and declared to be illegal and void.
The defendants claim that this court does not have jurisdiction to decide this cause on the meiits, for the reason that the amount in controversy is less than one hundred dollars, and the trial judge has not certified any question of law for our determination. The plaintiff asks that the entire proceedings of the board of supervisors be set aside, and they relate to a tax of one hundred and sixty-eight dollars. But it is the rule that the amount in controversy is not to be determined by the demand for judgment, but by the averments of the pleadings. Cooper v. Dillon, 56 Iowa, 367 (9 N. W. Rep. 302). Examining the petition in this case, we find that the only interest which the plaintiff has in the subject-matter of the controversy is the alleged right to the twenty-five dollars which were refunded to the executor. It has no interest in the school money refunded, nor in the transfer of the assessment from Central City to the township of Maine, excepting as it involved the payment of the twenty-five dollars to the executor. It does not claim authority to represent any of the other beneficiaries of the taxes levied, and only seeks to protect its own interests. No judgment involving more than twenty-five dollars could have been rendered had the averments of the petition been confessed. We therefore conclude that “the amount in controversy between the parties, as shown by the pleadings, does not exceed one hundred dollars,” and that a certificate of the trial judge was required, under section 3173 of the Code, to permit an appeal to be taken. As a certificate was not given, this court does not.have jurisdiction of the case, and it is dismissed.